Citation Nr: 0712855	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-17 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for right radical 
nephrectomy and excision of renal mass with renal cell 
carcinoma.

2.	Entitlement to service connection for excision of left 
parathyroid adenoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 
until retiring in           August 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2004  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.  

In July 2006, to support her claims, the veteran testified at 
a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  

Unfortunately, for the reasons discussed below, further 
development of the evidence is required before a decision can 
be rendered on the veteran's claims.  So this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify her if further action is 
required on her part. 


REMAND

Additional development is required to determine the cause of 
the conditions at issue, including consideration of the 
possible precipitating factors in service and the evaluation 
and treatment the veteran has received during the years since 
her retirement from the military.

Under the laws and regulations applicable to claims for 
service connection, there must be competent evidence of a 
current disability and competent evidence linking that 
disability to the veteran's military service.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  


See, too, 38 C.F.R. § 3.303(d) and Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The onset of the pathology later that led to a right radical 
nephrectomy is shown in an August 2002 report of a kidney CT 
scan conducted following service at the Charleston Naval 
Hospital, indicating a right lower pole 10-cm mass.  The 
veteran underwent right radical nephrectomy in September 
2002, with no complications.  A biopsy at that time of the 
kidney with a mass demonstrated a renal cell carcinoma with 
occasional areas of solid tumor and papillary tumor.  A 
follow-up evaluation  in December 2002 showed that a 
previously observed hypercalcemia condition persisted despite 
a complete excision of the tumor.  She continued to have some 
right lower quadrant pain on recovery.  There is no 
indication thus far of any further pathology associated with 
this condition. 

Subsequently, on a January 2003 internal medicine 
consultation at this same location, it was determined the 
veteran had developed a partialized adenoma of the 
parathyroid gland.  She also experienced hyperparathyroidism, 
which caused her to have significantly enhanced levels of 
calcium in the bloodstream.  In March 2003, she underwent a 
left parathyroid adenoma excision.  A pathology report 
revealed no evidence of malignancy in the excised tissue.  On 
additional consultation in August 2003, it was observed that 
she had no recurrent parathyroid abnormality.    

A review of the veteran's treatment history in service - as 
shown through her service medical records (SMRs), does not 
indicate an initial diagnosis of either claimed condition 
during that time period.  There is an indication, however, 
of periodic laboratory testing conducted at the Charleston 
Naval Hospital beginning during her active duty service, 
which as early as May 1997 establish elevated levels of 
calcium in her bloodstream, and which, as mentioned, was 
eventually considered to have some relationship to 
functioning of her left parathyroid adenoma.  A few months 
prior to retiring from service (in August 1998), she also was 
treated for an enlarging midline neck mass that was believed 
to be benign, in the area of her thyroid (in proximity to, 
though not directly involving, her parathyroid gland).  
She had a partial thyroid isthmectomy procedure in July 1998, 
with a significant amount of the thyroid left remaining.  A 
pathology report confirmed an adenomatous (i.e., a benign 
tumor of glandular origin) thyroid nodule.

In support of her claims, and in particular the one for renal 
cancer, the veteran has indicated as a potential association 
between the diagnosis of this condition in 2002, and her 
active duty service, that she had intermittent episodes of 
lower back pain, gastrointestinal symptoms, and leg cramps 
since the early 1990s.  There are several records of 
treatment for this in her SMRs, even if not then associated 
with a kidney disorder; this includes a February 1996 report 
wherein she complained of back pain that felt like kidney 
pain, although the examining physician did not suspect pyelo 
(renal pelvis) involvement.  She also alleges that, because 
she underwent a nephrectomy procedure only four years after 
retiring from the military, and the renal tumor was of 
substantial size and weight at that time of its excision, 
this suggested the tumor had been present for several years 
- meaning dating back to when she was in the military.  

The veteran underwent VA examination in connection with her 
claims in June 2005, which, following a physical examination 
and review of her medical history, resulted in the diagnosis 
of renal cell carcinoma status-post right nephrectomy.  The 
VA examiner indicated it was very difficult to say when the 
cancer developed.  While the history of disease process was 
uncertain, it was considered less likely than not that the 
veteran's renal cancer was responsible for the pain she was 
having in service, since, according to the examiner, 
generally this type of cancer was painless until it reached a 
very advanced state.  It was also indicated there was no 
connection between the veteran's renal cell carcinoma and her 
parathyroid adenoma.   

That medical opinion notwithstanding, which, incidentally, is 
the only one currently on file addressing the determinative 
issue of etiology, nonetheless requires further explanation 
and clarification in several areas -- the first of which is a 
more definitive medical nexus opinion concerning the post-
service renal cell carcinoma.  As indicated, the June 2005 
examination resulted in the finding that the veteran's 
symptomatology during service did not represent the onset of 
a renal tumor.  However, on the remaining issue of whether 
renal cell carcinoma might have originated in service - 
especially given the initial diagnosis only a few years 
after, and extent (size) of the tumor when excised, the VA 
examiner stated that he could not identify for certain when 
it began and that such assessment would be very difficult.  
Hence, it appears he was simply unable to provide a 
definitive opinion given the basis of the available evidence.  
So to obtain a more conclusive opinion on causation in view 
of the timing of the demonstrated pathology of the 
right kidney, another VA examination is warranted, preferably 
by a specialist in oncology, and on review of all findings 
relevant to this determination.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if it is necessary to decide the 
claim).   

Additionally, there is not presently a nexus opinion of 
record in response to the claim for service connection for 
left parathyroid adenoma, since the June 2005 examination 
report mentioned only the likely cause of the renal tumor.  
It was observed that parathyroid adenoma and renal cell 
carcinoma, in and of themselves, were unrelated; but that did 
not consider a potential direct relationship to service and 
is not tantamount to saying the parathyroid adenoma is 
unrelated to service.  See 38 C.F.R. § 3.303(d).  A 
comprehensive opinion in this regard would need to encompass 
relevant treatment instances in service, including as 
necessary for hypercalcemia, and removal of a nearby thyroid 
nodule, to address the element of medical nexus.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000); Black v. Brown, 5 
Vet. App. 177, 180 (1993) (the factors for assessing the 
probative value of a medical opinion include review of the 
claims file and the thoroughness and detail of the opinion).  
Hence, the requested VA examination should likewise include 
an opinion as to the etiology of the left parathyroid 
adenoma.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Schedule the veteran for another VA 
examination, this time with a 
specialist (oncologist) regarding her 
claims for right radical nephrectomy 
and excision of renal mass, and 
excision of left parathyroid adenoma.  

The designated oncologist should 
indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's 
right radical nephrectomy (with 
excision of renal mass) and/or excision 
of left parathyroid adenoma are 
etiologically related to her military 
service -- when taking into 
consideration all relevant symptoms and 
manifestations in service that may have 
had an association with these 
conditions for which she later 
underwent treatment following service.            

Concerning, particularly, the right 
nephrectomy for renal cell carcinoma, 
please take into account the underlying 
fact that the veteran was diagnosed 
with renal cancer within four years of 
retiring from service, and the size and 
extent of this tumor as of the time of 
initial diagnosis, as potential 
relevant factors in determining whether 
this condition is objectively 
attributable to service.       

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible or 
feasible.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include both a complete copy of this 
remand and report of the prior June 
2005 VA examination.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.  

2.	Review the claims file.  If any 
development is incomplete, including if 
the report of the examination does not 
contain responses to the questions 
posed, take corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.	Then readjudicate the claims at issue 
in light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to her and her 
representative.  Give them time to 
respond before returning this case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

